222 F.2d 209
Frank S. NORCROSS, Thomas M. Farr and Margaret Hundley Farr, Appellants,v.UNITED STATES of America.
No. 11497.
United States Court of Appeals Third Circuit.
Argued April 21, 1955.
Decided April 29, 1955.

Thomas M. Farr, Camden, N. J., for appellants.
Dudley J. Godfrey, Jr., Washington, D. C. (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, A. F. Prescott, Special Assts. to the Atty. Gen., Raymond Del Tufo, Jr., U. S. Atty., Newark N. J., Charles H. Nugent, Asst. U. S. Atty., Camden, N. J., on the brief), for the United States.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
This is an income tax case. The appellants sue to recover taxes for the years 1942-1943 which they say were erroneously paid to the government. The case turns upon the question whether Section 107(a) of the Internal Revenue Code of 1939, 26 U.S.C. § 107(a), gives the plaintiffs rights. This, in turn, depends upon the nature of the employment of two of the plaintiffs, members of the bar, for legal representation of certain trusts and estates.


2
The trial court concluded that the nature of the employment did not establish a case for the plaintiffs. Because the conclusion rests upon a fact finding as to the nature of their employment by clients, it is within Fed.Rules Civ.Proc. rule 52(a), 28 U.S.C., and is not to be reversed unless clearly erroneous. We do not find it clearly erroneous. Indeed, the whole matter was so thoroughly and clearly analyzed by Judge Madden in the district court that we are content to affirm on the basis of his opinion reported in D.C.N.J.1953, 114 F.Supp. 51.